 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   SHIRIN FARDMANESH,                      )   Case No.: 2:20-cv-05430-JC
                                             )
11                Plaintiff,                 )   ORDER AWARDING EQUAL
                                             )   ACCESS TO JUSTICE ACT
12         v.                                )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
13   ANDREW SAUL,                            )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,        )   U.S.C. § 1920
14                                           )
                  Defendant                  )
15                                           )
                                             )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal

18   Access to Justice Act Fees, Costs, and Expenses:

19         IT IS ORDERED that fees and expenses in the amount of $4,000.00 as

20   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized

21   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.

22   DATE:      June 29, 2021

23                              _______________/s/____________________
                                HONORABLE JACQUELINE CHOOLJIAN
24                              UNITED STATES MAGISTRATE JUDGE

25
26
